                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    United States of America,                          Case No. 20-mj-0687 (WMW/LIB)

                                Plaintiff,
                                                ORDER ADOPTING MAGISTRATE
          v.                                        JUDGE’S REPORT AND
                                                     RECOMMENDATION
    Robert Dale LaTourell, Jr. (1); Melinda
    May LaTourell (2); and Melissa Ann
    LaTourell (3),

                                Defendants.


         This matter is before the Court on the March 31, 2021 Report and Recommendation

(R&R) of United States Magistrate Judge Leo I. Brisbois.          (Dkt. 63.)   The R&R

recommends denying the motions to dismiss filed by Defendants Robert Dale LaTourell,

Jr., Melinda May LaTourell, and Melissa Ann LaTourell.1 (Dkts. 37, 39, 46.) The R&R

also recommends denying Robert Dale LaTourell, Jr.’s motion to suppress. (Dkt. 38.)

Defendants filed timely objections to the R&R, and Plaintiff United States of America

responded. For the reasons addressed below, Defendants’ objections are overruled, the

March 31, 2021 R&R is adopted, and Defendants’ motions are denied.




1
       In a December 29, 2020 letter, Melinda May LaTourell advised the magistrate judge
that she wished to join all motions filed regarding Robert Dale LaTourell, Jr. However, as
the R&R observes, Melinda May LaTourell subsequently clarified that she did not join
Robert Dale LaTourell, Jr.’s motion to suppress.
                                    BACKGROUND2

       The United States charged Defendants by misdemeanor information on September

10, 2020, with one count of conspiracy to violate the Lacey Act, in violation of 16 U.S.C.

§§ 3372(a)(2)(A) and 3373(d)(2) and 18 U.S.C. §§ 2 and 371. The information alleges that

Defendants conspired to knowingly import, transport, sell, receive, acquire, and purchase

wildlife, specifically ciscoes 3 in Canadian waters utilizing seine nets and other fishing

methods that violate Canadian law.4

       Defendants move to dismiss the information, arguing that it fails to state a

cognizable offense. In addition, Robert Dale LaTourell, Jr., moves to suppress evidence

found in documents seized from his briefcase during questioning by investigators. Robert

Dale LaTourell, Jr., contends that his consent to the search of his briefcase was not

voluntary because he merely acquiesced to a claim of lawful authority.

       In the pending R&R, the magistrate judge rejects Defendants’ arguments and

recommends denying Defendants’ motions. In particular, the R&R determines that the

information states a cognizable offense, the documents were lawfully seized from Robert




2
       The facts of this case are set forth in detail in the R&R.
3
       Ciscoes are a popular baitfish sold to ice anglers.
4
       Defendants continue to present arguments regarding the location of the border
between the United States and Canada to argue that they were engaged in “innocent”
conduct. Typically, the Court’s assessment as to whether an indictment or information
sufficiently states an offense is limited to the four corners of the indictment or information
in question. United States v. Hughson, 488 F. Supp. 2d 835, 841 (8th Cir. 2007).


                                              2
Dale LaTourell, Jr., and that the seizure of those documents did not contravene his rights

under the Fourth Amendment to the United States Constitution.

                                         ANALYSIS

       This Court reviews de novo those aspects of the R&R to which Defendants object.

See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(3); LR 72.2(b)(3); accord Grinder v.

Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Defendants object to the R&R’s

recommendation to deny their motions to dismiss and Robert Dale LaTourell, Jr.’s motion

to suppress. The Court addresses each objection in turn.

       I.     Motions to Dismiss the Information

       Defendants object to the R&R’s recommendation to deny their respective motions

to dismiss the information.

       The sufficiency of an indictment or information may be challenged for “failure to

state an offense.” Fed. R. Crim. P. 12(b)(3)(B)(v). An information is legally sufficient if

it contains the elements of the offense, informs the defendant of the charges, and enables

the defendant to plead an acquittal or conviction as a bar to any future prosecution for the

same offense. United States v. Gilkerson, 556 F.3d 854, 856 (8th Cir. 2009) (citing

Hamling v. United States, 418 U.S. 87, 117 (1974)). Cf. United States v. Flute, 929 F.3d

584, 587 (8th Cir. 2019) (“An indictment is legally sufficient on its face if it contains all of

the essential elements of the offense charged, fairly informs the defendant of the charges

against which [the defendant] must defend, and alleges sufficient information to allow a

defendant to plead a conviction or acquittal as a bar to subsequent prosecution.” (internal




                                               3
quotation marks omitted)). An indictment or information that sets forth the offense using

the words of the statute ordinarily is sufficient “as long as the elements of the offense are

delineated and the general statement is accompanied by the specific facts constituting the

offense.” United States v. Huggans, 650 F.3d 1210, 1218 (8th Cir. 2011) (internal

quotation marks omitted); see also Fed. R. Crim. P. 7(c)(1) (“The indictment or information

must be a plain, concise, and definite written statement of the essential facts constituting

the offense charged . . . .”). An indictment or information need not use the precise words

of the statute as long as the indictment alleges an offense “by fair implication” when

considered along with a citation to the applicable statute and the other allegations in the

charging document as a whole. United States v. Villarreal, 707 F.3d 942, 957 (8th Cir.

2013) (internal quotation marks omitted).

       Here, Defendants argue that, because the charge set forth in the information

constitutes a “legal impossibility,” the information should be dismissed for failure to state

a cognizable offense. Specifically, Defendants contend that they are being charged with

conspiring to commit a negligent or unintentional act. And, according to Defendants, the

magistrate judge erred by failing to address this issue, which was left unresolved by United

States v. Feola, 420 U.S. 671 (1975).

       In Feola, the Supreme Court of the United States observed that a cognizable

conspiracy offense requires the United States to “prove at least the degree of criminal intent

necessary for the substantive offense itself.” 420 U.S. at 686, 692 (“We hold here only that

where a substantive offense embodies only a requirement of mens rea as to each of its




                                              4
elements, the general federal conspiracy statute requires no more.”). The Supreme Court

expressly declined to resolve “whether it is fair to punish parties to an agreement to engage

intentionally in apparently innocent conduct where the unintended result of engaging in

that conduct is the violation of a criminal statute.” Id. at 691.

       A substantive misdemeanor violation under the Lacey Act requires proof that a

defendant knowingly imported, exported, transported, sold, received, acquired, or

purchased in interstate or foreign commerce, any fish, wildlife, or plant that, in the exercise

of due care, the defendant should have known was unlawfully taken, possessed,

transported, or sold. 16 U.S.C. §§ 3372(a)(2)(A) and 3373(d)(2). As the magistrate judge

observed, to the extent that the Defendants argue that the information should be dismissed

because the Defendants were engaged in “apparently innocent conduct,” a decision as to

this issue is premature on a motion to dismiss for facial insufficiency. See, e.g., United

States v. Mitlof, 165 F. Supp. 2d 558, 567 (S.D.N.Y. 2001) (concluding that a decision as

to whether the defendant’s conduct was “apparently innocent” is “more properly made in

the context of a motion for a judgment of acquittal at the close of the Government’s case”

pursuant to Rule 29, Fed. R. Crim. P.). To the extent that the issue left unresolved by Feola

is at issue here, the magistrate judge properly declined to resolve this issue at this stage in

the proceedings because to do so would be premature. Accordingly, Defendants’ objection

on this basis is overruled.

       Defendants also argue that the magistrate judge erroneously relied on United States

v. Sdoulam, 398 F.3d 981 (8th Cir. 2005). In Sdoulam, the defendant argued that his motion




                                              5
to dismiss a count of the indictment should have been granted because the indictment

charged him with a legal impossibility: conspiring to commit a negligent act. 398 F.3d at

987. The United States Court of Appeals for the Eighth Circuit agreed that a person cannot

conspire to commit a negligent or unintentional act. Id. But the Sdoulam Court held that

the indictment charged the defendant with conspiring to commit an intentional act—

namely, knowingly or intentionally possessing or distributing a listed chemical while

knowing, or having reasonable cause to believe, that the listed chemical will be used to

manufacture a controlled substance. Id. (citing 21 U.S.C. 841(c)(2)). And the Eighth

Circuit rejected the defendant’s argument that the statutory language “having reasonable

cause to believe” criminalizes a negligent act.

       Defendants argue that the statutory language at issue in the Lacey Act is essentially

a negligence standard because it imposes criminal liability when a person “in the exercise

of due care should [have] know[n] that the fish or wildlife or plants were taken, possessed,

transported, or sold” in an unlawful manner. 16 U.S.C. § 3373(d)(2). As such, Defendants

maintain, this language in the Lacey Act is different from the statutory language in

Sdoulam, which used the phrase “having reasonable cause to believe.” 398 F.3d at 987

(citing 21 U.S.C. 841(c)(2)). But Defendants do not persuasively explain why or how the

language is materially different such that the reasoning in Sdoulam is inapplicable. Indeed,

the “should have known” language in the Lacey Act is materially indistinguishable from

the “having reasonable cause to believe” language in the statute at issue in Sdoulam.




                                             6
Therefore, Sdoulam is applicable here, and Defendants’ objection to the magistrate judge’s

application of Sdoulam is overruled.5

       In summary, Defendants’ objections to the R&R are overruled, and Defendants’

motions to dismiss are denied.

       II.    Motion to Suppress

       Robert Dale LaTourell, Jr., also objects to the R&R’s recommendation to deny his

motion to suppress.

       The Fourth Amendment guarantees the “right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures,” and

allows a law enforcement officer to obtain a warrant only “upon probable cause, supported

by Oath or affirmation, and particularly describing the place to be searched, and the persons

or things to be seized.” U.S. Const. amend. IV. As the Fourth Amendment contains no

enforcement provision, the Supreme Court of the United States has created an exclusionary

rule that, when applicable, precludes the use at trial of improperly obtained evidence.

Herring v. United States, 555 U.S. 135, 139 (2009) (citing Weeks v. United States, 232

U.S. 383, 398 (1914)). Evidence obtained during a search or seizure conducted in violation




5
       Defendants also argue that the magistrate judge’s reliance on United States v.
Thomas, 887 F.2d 1341 (9th Cir. 1989), cannot withstand scrutiny and “the foundation of
the government’s argument crumbles as a result.” But even assuming that Thomas was
“wrongly decided,” as Defendants argue, the magistrate judge’s analysis and conclusion
are consistent with the Eighth Circuit’s decision in Sdoulam for the reasons addressed
above.


                                             7
of the Fourth Amendment must be suppressed. Segura v. United States, 468 U.S. 796, 804

(1984).

       Robert Dale LaTourell, Jr., presents argument pertaining to his motion to suppress

evidence. But his objections do not identify any error of law or fact in the magistrate

judge’s legal analysis.6 For this reason, the magistrate judge’s analysis is reviewed for

clear error. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Crim. P. 59; United States v. Newton,

259 F.3d 964, 966 (8th Cir. 2001); accord Grinder, 73 F.3d at 795. Because the Court

finds no clear error in the R&R’s analysis addressing Robert Dale LaTourell, Jr.’s motion

to suppress, his objections to the R&R on this basis, if any, are overruled.

       III.   Clear-Error Review

       Finally, because Defendants do not specifically object to any other aspect of the

R&R, the Court reviews the remainder of the R&R for clear error. See 28 U.S.C. §

636(b)(1)(C); Fed. R. Crim. P. 59; Newton, 259 F.3d at 966; accord Grinder, 73 F.3d at

795. Having carefully performed this review, the Court finds no clear error and adopts the

R&R.

                                         ORDER

       Based on the R&R, the foregoing analysis and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:




6
      Indeed, Robert Dale LaTourell, Jr.’s “objections” pertaining to his motion to
suppress appear to be a verbatim recitation of the arguments that he presented to the
magistrate judge.


                                             8
      1.     Defendants’ objections to the March 31, 2021 R&R, (Dkt. 64), are

OVERRULED.

      2.     The March 31, 2021 R&R, (Dkt. 63), is ADOPTED.

      3.     Defendant Robert Dale LaTourell, Jr. and Melinda May LaTourell’s motions

to dismiss, (Dkts. 37, 39), are DENIED.

      4.     Defendant Robert Dale LaTourell, Jr.’s motion to suppress, (Dkt. 38), is

DENIED.

      5.     Defendant Melissa Ann LaTourell’s motion to dismiss the information,

(Dkt. 46), is DENIED.


Dated: May 28, 2021                                 s/Wilhelmina M. Wright
                                                    Wilhelmina M. Wright
                                                    United States District Judge




                                          9
